558 So. 2d 787 (1990)
Julian PICOU and Sandra Picou
v.
The HARTFORD INSURANCE COMPANY.
No. 89-CA-696.
Court of Appeal of Louisiana, Fifth Circuit.
March 14, 1990.
*788 Gordon Hackman, Boutte, for plaintiffs/appellants, Julian and Sandra Picou.
Frederick A. Miller, New Orleans, for defendant/appellee, Hartford Acc. and Indem. Co.
Before BOWES, GAUDIN and DUFRESNE, JJ.
BOWES, Judge.
Plaintiffs-appellants, Sandra and Julian Picou, appeal a judgment of the district court in favor of defendant, The Hartford Insurance Company, dismissing their case. We affirm.
Sandra Picou was a member of the Mennonite Church softball team, and, on May 19, 1987, played second base for Mennonite in the "Women's Christian Softball League." Defendant's insured, Marguerite (sometimes called "Meagan" in the proceedings) Mongrue, was a member of the opposing team from Holy Family. On the day in question, Ms. Mongrue was the runner at first base when another member of her team hit the pitched ball to center field. Ms. Picou, attempting to cover second base, caught the ball from the center fielder. As she did so, Ms. Mongrue ran to second base and either collided with Ms. Picou, or slid or dove into second base, causing Ms. Picou to fall off balance and injure her ankle. Ms. Picou underwent surgery and was in a cast for 14 weeks; she has residual physical problems stemming from the injury. This suit for damages alleging negligence or a violation of a duty on the part of Ms. Mongrue followed, after the incident described above.
Trial on the merits was held on March 28, 1989, and, after taking the case under advisement, the trial court rendered judgment in favor of the defendant, stating in her reasons for judgment as follows:
In order for plaintiff to recover, she must establish by a preponderance of the evidence that defendant acted in an unexpected and unsportsmanlike way with a reckless lack of concern for others' safety. See Novak v. Lamar Ins. Co., 488 So. 2d 739 (La.App. 2 Cir.1986) and Ginsberg v. Houtas, [sic], No. 88-CA-2326 [545 So. 2d 1154] (4th Cir. June 8, 1989). The standard of care to which the defendant is held is that of a reasonably prudent base runner attempting to gain second base.
None of the various versions of how the accident occurred is sufficient to meet the requirements of establishing defendant's conduct violated the standard of care required of her.
Plaintiffs have perfected the present appeal from that judgment.
On appeal, plaintiffs have averred that the trial court erred in:
1. Finding no duty of a base runner to avoid striking a base player from the rear;
2. Applying a general rule on sports injuries to an injury that occurred when plaintiff was struck from the rear;
3. Failing to give meaningful findings of fact and reasons for judgment;
4. Assessing costs against plaintiffs.
Along with the judgment and reasons for judgment, the trial court attached a chart outlining the testimony of various witnesses *789 who perceived the accident, which we designate as an appendix to this opinion. The chart accurately summarizes the salient portions of the witnesses' testimony. In addition, our review of the transcript has revealed additional testimony, which we find relevant, such as the following:
1) Jamie Cortez, witness for the plaintiff and umpire, testified that plaintiff had her back to the runner and that defendant collided with the plaintiff.
2) Meagan Mongrue, the defendant, testified that she had no intention of making contact with the plaintiff.
3) Mickey Falgoust, defense witness and a player for Holy Family, testified that the defendant fell first and that plaintiff fell on top of her.
4) Sandy Voros Johnson, defense witness and a player for Holy Family, testified that defendant slid, feet first, between plaintiff's legs.

DUTY RISK
Cases such as the present one, in which plaintiff and defendant have been voluntary participants in sporting activities, have traditionally been decided using the theory of assumption of the riskdid the plaintiff assume the risk encountered in the activity? See e.g., Bourque v. Duplechin, 331 So. 2d 40 (La.App. 3 Cir.1976).
However, our Supreme Court abrogated the defense of assumption of the risk in the relatively recent decision of Murray v. Ramada Inns, Inc., 521 So. 2d 1123 (La.1988). There the Court said:
"... we believe that the courts, lawyers and litigants would best be served by no longer utilizing the term assumption of the risk to refer to plaintiff conduct."
Rather, the Court found that cases involving voluntary participation in certain types of activities will turn on their particular facts and may be analyzed in terms of duty/risk, id., at p. 1135:
Nor does our decision today mean that the result reached in the sports spectator or amusement park cases (common law's "implied primary" assumption of risk cases) was incorrect. However, rather than relying on the fiction that the plaintiffs in such cases implicitly consented to their injuries, the sounder reasoning is that the defendants were not liable because they did not breach any duty owed to the plaintiffs.

. . . . .
Even while applying assumption of risk terminology to these types of cases, courts have simultaneously recognized that the defendant was not negligent because his conduct vis-a-vis the plaintiff was not unreasonable.

. . . . .
The same [duty risk] analysis applies in other cases where it may not be reasonable to require the defendant to protect the plaintiff from all of the risks associated with a particular activity. See, e.g., Bonanno v. Continental Casualty Co., 285 So.2d [591] at 592 [(La.App. 4 Cir.)] (operator of haunted house provided adequate supervision and space for patrons, and therefore was not negligent).
In Bourque, supra, even though the court discussed the facts of that case in terms of what risks were assumed by the plaintiff, it further discussed the duty involved in playing a softball game:
There is no question that defendant Duplechin's conduct was the cause in fact of the harm to plaintiff Bourque. Duplechin was under a duty to play softball in the ordinary fashion without unsportsmanlike conduct or wanton injury to his fellow players. This duty was breached by Duplechin, whose behavior was, according to the evidence, substandard and negligent.

. . . . .
A participant does not assume the risk of injury from fellow players acting in an unexpected or unsportsmanlike way with a reckless lack of concern for others participating.
Put another way, players have a duty to play with sportsmanlike conduct, according to the rules of the game and with regard for the other participants.
*790 A virtually identical analysis can be found in Novak v. Lamar Ins. Co., 488 So. 2d 739 (La.App. 2 Cir.1986), in which the Second Circuit determined the case in terms of assumption of the risk:
A participant in a game or sport assumes all of the risks incidental to that particular activity which are obvious and foreseeable. A participant does not assume the risk of injury from fellow players acting in an unexpected or unsportsmanlike way with a reckless lack of concern for others participating.
Translated for purposes of our duty/risk analysis, participants have the duty to play the game in a reasonable manner, refraining from acts which are unexpected, unforeseeable, or which evidence reckless disregard for other players.
The latest expression of the duty involved in such cases is Ginsberg v. Hontas, 545 So. 2d 1154 (La.App. 4 Cir.1989), writ denied 550 So. 2d 631 (La.1989), in which the court discussed the duty involved:
Louisiana jurisprudence dictates that in a tort action courts are to apply a "duty risk" analysis to determine whether a defendant's conduct was the legal cause of the plaintiff's injury. Hill v. Lundin & Associates, Inc., 260 La. 542, 256 So. 2d 620 (1972). Under a duty risk analysis, there are the following inquiries: (1) What, if any, duty was owed by the defendant to the plaintiff? (2) Was there a breach of the duty? (3) Was that breach a substantial cause in fact of the injury? (4) Was the risk and harm within the scope of the protection afforded by the duty breached? Jones v. Robbins, 289 So. 2d 104 (La.1974); Hill v. Lundin & Associates, Inc., supra.; Annis v. Shapiro, 517 So. 2d 1237 (La. 4th Cir.1987). Whether a defendant owes a plaintiff a legal duty is a question of law. Whether a defendant has breached a duty owed is a question of fact. Chavez v. Nobel Drilling Corp., 567 F.2d 287 (5th Cir.1978).
The duty owed by the defendant in the instant matter is a common duty, the duty to act reasonably under the circumstances. In this softball game defendant owed plaintiff the duty to act reasonably, that is, to play fairly according to the rules of the game and to refrain from any wanton, reckless conduct likely to result in harm or injury to another.
Under a duty risk analysis, plaintiff bears the burden of proving by a preponderance of the evidence that the defendant violated an imposed duty and acted unreasonably causing injury. Blanchard v. Riley Stoker Corp., 492 So. 2d 1236 (La.App. 4th Cir.1986).
The district court used the standards enunciated in Novak and Ginsberg, supra, in finding that the standard of care to which the defendant was held is "that of a reasonably prudent base runner attempting to gain second base." We agree with her conclusion, based on the evidence adduced at trial, that none of the various versions of the accident established that Ms. Mongrue's conduct violated the standard of care required of her. In so doing, we reiterate and adopt the standard of care discussed aboveparticipants in these (sports) activities have a duty to play in a reasonable and sportsmanlike manner, according to the rules of the game, and to refrain from acts which are unforeseeable and which evidence wanton or reckless disregard for the other participants. Under this standard, we agree that Ms. Mongrue, while an enthusiastic player, did not act in an unreasonable or unsportsmanlike manner. The risk of the type of accident which occurred, whether Ms. Mongrue slid head first, feet first, or ran to second base, is inherent in the game. The Second Circuit quoted from its adoption of the trial court's facts in Novak, and we find it appropriate to recite here:
"A runner must touch the base, and there is nothing illegal or unsportsmanlike in being partially inside the base line at the bag. The closer the play, the more likely a collision; and the runner is not obliged to sacrifice himself or `surrender' an out by running outside the line to avoid collision with a fielder in close proximity to the base. Accordingly, the closer the play, the more wary and self-protective the fielder must be to catch the ball while in contact with the *791 base so as to remove himself with dispatch, sometimes almost by reflex.
"Such a play occurred here; and Fitts was not negligent. The situation was simply an inherent part of the game: ...
Nothing in the record before us leads us to conclude that Ms. Mongrue played recklessly or that she attempted to knock down the plaintiff. The accident and resultant injury are the unfortunate result of two women who played the softball game competitively and, we find, with diligence. Contrary to appellant's assertions, we find nothing in the rules, designated "Softball Playing Rules", promulgated by the "Amateur Softball Association of America," introduced into evidence, which would support their position that defendant violated the rules. As one of plaintiff's coaches testified, upon referring to the rules, "Contact is allowed ... If it is deliberate action, then the person is declared out. They can be thrown out of the game if it is definitely deliberate action." Our reading of the rules reinforces this opinion that conduct of the player coming in contact with another player must be deliberate in order to be violative of the rules. The trial judge apparently concluded, as do we, that nothing evidences a deliberate intention on the part of Ms. Mongrue to collide with Ms. Picou.
There was a reasonable factual basis to support the conclusion of the trial court that the defendant did not act negligently during the softball game, and the trial court was not clearly erroneous in so finding.

REASONS FOR JUDGMENT
Appellant filed a motion in this court requesting this court to order the trial court to "render meaningful findings of fact and reasons for judgment." We denied the motion on December 7, 1989, finding that the reasons "are in detail and perfectly adequate and in compliance with the requirements of law." Therefore, we decline to address this assignment of error any further.

COSTS
The trial court assessed all costs to the plaintiff. LSA-C.C.P. art. 1920 states:
Unless the judgment provides otherwise, costs shall be paid by the party cast, and may be taxed by a rule to show cause.
Except as otherwise provided by law, the court may render judgment for costs, or any part thereof, against any party as it may consider equitable.
LSA-C.C.P. art. 5188 states:
Except as otherwise provided by Articles 1920 and 2164, if judgment is rendered against a party who has been permitted to litigate without payment of costs, he shall be condemned to pay the costs incurred by him, and those recoverable by the adverse party.
LSA-C.C.P. art. 2164 states in pertinent part:
The appellate court ... may tax the costs of the lower or appellate court, or any part thereof, against any party to the suit, as in its judgment may be considered equitable.
We find no abuse of discretion in the assessment of costs against plaintiff.
Accordingly, the judgment of the trial court in favor of defendant, finding no violation of the proper standard of care and dismissing plaintiff's case, is affirmed.
AFFIRMED.

APPENDIX A


NAME                         TEAM/POSITION/                LOCATION AT                PLAINTIFF'S                 DEFENDANT'S                MISCELLANEOUS
                             WITNESS                       TIME OF COLLISION          POSITION AT                 APPROACH/
                             FOR                                                      TIME OF COLLISION           MANNER/
                                                                                                                  BEFORE
                                                                                                                  COLLISION
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Sandra Picou (Plaintiff)     Mennonite/Second/             Defending second           Left foot (toes             Defendant                  Knew defendant was
                             Plaintiff                     base                       only) was on the            "Dove" at base as          an aggressive player
                                                                                      edge of the bag             she ran to second.         and that she was
                                                                                      at 2nd and right            Upper or heavier           coming from 1st to
                                                                                      foot was extended           portion of defendant's     2nd.
                                                                                      out toward                  body hit
                                                                                      center.                     plaintiff's leg



*792
NAME                         TEAM/POSITION/                LOCATION AT                PLAINTIFF'S                 DEFENDANT'S                MISCELLANEOUS
                             WITNESS                       TIME OF COLLISION          POSITION AT                 APPROACH/
                             FOR                                                      TIME OF COLLISION           MANNER/
                                                                                                                  BEFORE
                                                                                                                  COLLISION
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                                                                                      Had back to defendant.      from the knee
                                                                                                                  down. First impact
                                                                                                                  was plaintiff's
                                                                                                                  upper thigh,
                                                                                                                  (indicating perhaps
                                                                                                                  that defendant
                                                                                                                  wasn't sliding.)
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Patricia Hackman             Mennonite/Short stop          Had just fielded a         Direct: Plaintiff           As plaintiff               ** In deposition she
Reno                         or Center field/Plaintiff     ball and was               had one foot on             caught ball defendant      said she didn't think
                                                           throwing it to             the bag and one             came into                  the foot extended
                                                           plaintiff; was in          foot toward                 2nd; part of defendant's   into base line.
                                                           outfield toward            Reno in the outfield.       body
                                                           center.                    Plaintiff                   struck plaintiff's
                                                                                      was facing                  body. Top part
                                                                                      Reno with back              hit plaintiff's side.
                                                                                      to defendant.
                                                                                      Cross: Does not
                                                                                      remember
                                                                                      where plaintiff's
                                                                                      right foot
                                                                                      was.**
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Kenneth Treichler            Mennonite/Spectator;          On bench between           Plaintiff was               Direct: Defendant          Defendant was playing
                             wife was pitcher/             third and                  facing left field           was diving toward          a little rougher
                             Plaintiff                     home.                      and she turned              the base and               than necessary for a
                                                                                      around and                  plaintiff came to          church group, caught
                                                                                      jumped in the               the base at the            up in competitiveness.
                                                                                      air to catch the            same time.
                                                                                      ball. Plaintiff             Cross: Defendant
                                                                                      had back to defendant       was going down
                                                                                      to catch                    as she came to the
                                                                                      ball but was                base. "She just
                                                                                      face on with her            wanted to get
                                                                                      as she was coming           there before the
                                                                                      toward the                  ball did." Defendant's
                                                                                      base.                       left side hit
                                                                                                                  plaintiff on the
                                                                                                                  leg. Doesn't
                                                                                                                  know whether she
                                                                                                                  tripped.
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Phyllis Whittington          Mennonite/Catcher             Sitting on sidelines       Direct: Plaintiff           Sort of dove toward        ** Deposition states
                             or Scorekeeper that                                      had her back                base, hitting              does not really know
                             day/Plaintiff                                            turned to catch             plaintiff around           where plaintiff's feet
                                                                                      a ball; had one             the ankle.                 were.
                                                                                      leg out toward
                                                                                      front of her and
                                                                                      the left leg on
                                                                                      the base.
                                                                                      Cross: Plaintiff
                                                                                      had left foot on
                                                                                      base when accident
                                                                                      occurred.**
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Jamie Cortez                 Umpire/Plaintiff              Home plate                 Can't remember**            Running to 2nd             ** Written statement
                                                                                                                  base                       of 12/2/89 states
                                                                                                                                             plaintiff had her back
                                                                                                                                             turned.
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Jeffrey W. Sassin            Mennonite/                    Standing between           Direct: One                 Direct: Defendant          ** Deposition states
                             Coach/Defense                 third and                  foot was on the             attempted to slide         not sure where her
                                                           home.                      base and the                3' from first base,        feet were, but one
                                                                                      other was between           feet first and she         was staggered off in
                                                                                      1st and                     toppled over head          base line and that either
                                                                                      2nd just off                first and the upper        defendant's foot
                                                                                      edge of the                 part of her                dug into dirt or hitting
                                                                                      base in the base            body collided with         plaintiff's foot
                                                                                      line. Plaintiff             plaintiff's body.          caused defendant to
                                                                                      was not positioned          Ground was hard            topple over.
                                                                                      in the                      and uneven and
                                                                                      proper way.                 there was a hole.
                                                                                      Cross: Left                 Cross: Upper part
                                                                                      foot in base                of defendant's
                                                                                      line.**                     body struck plaintiff
                                                                                                                  across in the
                                                                                                                  legs from left to
                                                                                                                  right. She started
                                                                                                                  to slide and
                                                                                                                  then she hit something
                                                                                                                  causing her
                                                                                                                  to go over head
                                                                                                                  first.



*793
NAME                         TEAM/POSITION/                LOCATION AT                PLAINTIFF'S                 DEFENDANT'S                MISCELLANEOUS
                             WITNESS                       TIME OF COLLISION          POSITION AT                 APPROACH/
                             FOR                                                      TIME OF COLLISION           MANNER/
                                                                                                                  BEFORE
                                                                                                                  COLLISION
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Karen Fredericks             Mennonite/Third               At third base              Doesn't know                Defendant was              Did not see actual
                             base/Defense                                                                         running and diving         contact.
                                                                                                                  to 2nd base.
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Meagan Mongrue               Holy Family/Base              Running to second          Doesn't recall              Ran to second,
(Defendant)                  runner/Defense                                           collision of any            touched base;
                                                                                      kind.                       doesn't recall sliding.
                                                                                                                  Cross: Doesn't recall
                                                                                                                  being on the
                                                                                                                  ground.
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Mickey Falgoust              Holy Family/Defense           Sitting on sidelines       Plaintiff was               Went feet first between    At deposition unsure
                                                           between                    straddling bag,             plaintiff's                if any parts hit.
                                                           home and first.            looking toward              legs. Not a good
                                                                                      right field, her            slide.
                                                                                      right foot toward
                                                                                      home and
                                                                                      1st and her left
                                                                                      foot toward outfield.
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Brenda Myers                 Holy Family/Defense           Coaching 1st, encouraging  Direct: They                Was standing up
Brown                                                      defendant                  just ran into               when she got to
                                                           to run.                    each other,                 the base. Never
                                                                                      knocking plaintiff          was on ground.
                                                                                      down.
                                                                                      Cross: Plaintiff
                                                                                      was on the back
                                                                                      right corner of
                                                                                      the bag trying
                                                                                      to catch the
                                                                                      ball. Doesn't
                                                                                      know if plaintiff's
                                                                                      back was
                                                                                      turned nor if
                                                                                      her foot was on
                                                                                      the base.
------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Sandy Voros Johnson          Holy Family/Defense                                      Direct: Standing            Slid to 2nd, under         ** Deposition testimony
                                                                                      in front of                 plaintiff.                 is that she
                                                                                      base in base                                           didn't know where
                                                                                      line.                                                  plaintiff was standing.
                                                                                      Cross: Standing
                                                                                      in base line between
                                                                                      1st and
                                                                                      2nd.**